ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_02_FR.txt. 137




      OPINION INDIVIDUELLE DE M. LE JUGE ABRAHAM



   Accord avec le dispositif de l’ordonnance — Caractère insuffisamment expli-
cite de la motivation sur un point — Question des relations entre le bien-fondé
des prétentions du demandeur et le prononcé des mesures conservatoires — Doc-
trine de la séparation tranchée entre les questions relatives à l’étendue et à
l’existence des droits en litige et celles ayant trait à la nécessité des mesures
provisoires — Caractère erroné de cette doctrine — Nécessité pour la Cour de
tenir compte de l’existence de droits opposés — Droit fondamental du défendeur
d’agir comme bon lui semble pourvu que son action soit conforme au droit inter-
national — Lien entre la question discutée et le caractère obligatoire des
mesures conservatoires affirmé par l’arrêt LaGrand — Nécessité d’un mini-
mum de contrôle sur l’existence du droit revendiqué par l’Etat demandeur —
Critère du fumus boni juris, bien connu d’autres juridictions — Les trois condi-
tions nécessaires pour que la Cour ordonne une mesure conservatoire contrai-
gnant le défendeur à adopter un certain comportement — Inutilité de l’examen
de l’ensemble de ces conditions, si l’une d’elles n’est pas remplie.

   1. J’approuve pleinement la conclusion à laquelle est parvenue la Cour
dans la présente ordonnance, à savoir qu’il n’était pas justifié, dans les
circonstances actuelles, de prononcer les mesures conservatoires sollici-
tées par le requérant. Il est cependant une question de principe sur
laquelle la motivation de l’ordonnance est, à mes yeux, insuffisamment
explicite : celle des relations entre le bien-fondé, ou l’apparence de bien-
fondé, des prétentions du demandeur quant au droit qu’il revendique, et
qui forme l’objet de la procédure principale, et le prononcé des mesures
d’urgence qu’il demande à la Cour d’ordonner.
   2. Je comprends parfaitement qu’il n’était pas indispensable pour la
Cour de traiter en détail cette question controversée, dès lors que, dans
les circonstances de l’espèce, elle pouvait justifier en droit sa décision par
des motifs à la fois nécessaires et suffisants, sans qu’il soit besoin de tran-
cher un point dont les Parties avaient certes débattu, mais qui pouvait
être réservé sans dommage pour la cohérence et le caractère complet du
raisonnement suivi aux fins de la décision à rendre.
   Je ne suis certes pas adversaire de l’économie de motifs, et je ne pense
pas qu’il soit dans la mission de la Cour de présenter une théorie générale
sur chacune des questions qui sont débattues devant elle à l’occasion des
affaires qui lui sont soumises.
   En l’espèce, cependant, il me semble que la Cour aurait pu, sans
trop déroger à la bonne règle de l’économie de moyens, saisir l’occasion
de la présente ordonnance pour mettre un peu plus de clarté dans
une question qui demeure, il faut bien le reconnaître, passablement
obscure.

28

138            USINES DE PÂTE À PAPIER (OP. IND. ABRAHAM)


   Je souhaite contribuer, par les observations qui suivent, à un effort de
clarification que la Cour devra bien, tôt ou tard, mener elle-même à son
terme.
   3. Le débat n’est pas neuf, et quelques-uns de mes éminents prédéces-
seurs se sont employés, par le passé, à en éclaircir les données essentielles.
A vrai dire, sur la question dont il s’agit, mon avis ne diffère pas sub-
stantiellement de celui qu’a exposé, par exemple, le juge Shahabuddeen
dans son opinion individuelle jointe à l’ordonnance du 29 juillet 1991 ren-
due par la Cour dans l’affaire du Passage par le Grand-Belt (Finlande
c. Danemark) (mesures conservatoires, C.I.J. Recueil 1991, p. 28-36), à
laquelle je pourrais presque me borner à renvoyer. Qu’il me soit permis,
cependant, d’y ajouter les commentaires suivants, qui tiennent compte,
notamment, de l’évolution de la jurisprudence de la Cour ces dernières
années en matière de mesures conservatoires.
   4. Selon une opinion courante, et peut-être majoritaire en doctrine, la
Cour, lorsqu’elle est appelée à statuer sur une demande tendant à ce
qu’elle indique des mesures conservatoires sur le fondement de l’article 41
du Statut, devrait s’abstenir — et s’abstiendrait effectivement — d’exa-
miner, si peu que ce soit, le bien-fondé des prétentions de la partie qui
sollicite de telles mesures, généralement la partie requérante au principal,
quant aux droits qu’elle affirme posséder, et pour la protection desquels
elle sollicite les mesures en question. Elle devrait se borner — et se bor-
nerait effectivement — à rechercher si, dans les circonstances de la cause,
les droits revendiqués, et dont seule l’issue de la procédure principale per-
mettra d’établir s’ils existent effectivement ou non, sont susceptibles de
subir un dommage irréparable, à défaut de mesures tendant à leur protec-
tion provisoire, dans l’attente de la décision finale. En d’autres termes, la
Cour devrait faire comme si les droits revendiqués existaient bel et bien,
et se demander seulement si, à supposer qu’elle en reconnaisse finalement
l’existence dans son arrêt sur le fond, ils risquent de se trouver atteints
entre-temps dans des conditions telles que l’arrêt serait privé, au moins en
partie, de son efficacité.
   5. Une telle manière de définir l’office du juge de l’urgence — ce qu’est
la Cour lorsqu’elle exerce le pouvoir que lui confère l’article 41 de son
Statut — postule une séparation nette et tranchée entre les questions rela-
tives à l’existence et à l’étendue des droits qui sont en litige, questions qui
ne pourraient faire l’objet d’aucun examen, même prima facie, ni d’aucune
détermination, fût-elle provisoire, avant la phase de l’examen du fond, et
les questions relatives à la nécessité des mesures provisoires, laquelle
pourrait et devrait être appréciée par la Cour sans toucher le moins du
monde au bien-fondé des thèses en présence dans le différend principal.
   C’est cette séparation que je crois illusoire ; serait-elle même possible,
elle ne serait pas souhaitable. Voici pourquoi je considère la doctrine que
je viens de résumer comme fausse.
   6. La raison principale est que la Cour n’est jamais, et ne peut jamais
être, par construction logique, en présence seulement de droits revendi-
qués par l’une des parties, qu’elle pourrait (provisoirement) supposer éta-

29

139            USINES DE PÂTE À PAPIER (OP. IND. ABRAHAM)


blis, aux seules fins de se prononcer sur la question de savoir s’ils ont
besoin d’être protégés.
   Quand elle est saisie d’une demande de mesures provisoires, la Cour est
forcément en présence de droits (ou de prétendus droits) opposés, ceux
que les deux parties revendiquent, qu’elle ne peut pas éviter de confronter
les uns aux autres. Il y a, d’un côté, le(s) droit(s) revendiqué(s) par le
demandeur, que celui-ci prétend menacé(s), et dont il réclame la protec-
tion provisoire. Mais il y a aussi, de l’autre, le(s) droit(s) du défendeur, et
au moins, dans tous les cas, le droit fondamental qui appartient à toute
entité souveraine d’agir comme bon lui semble pourvu que son action ne
soit pas contraire au droit international. Or, la mesure sollicitée de la
Cour par le demandeur consiste souvent — comme dans la présente
affaire — à enjoindre au défendeur d’accomplir un acte qu’il ne souhaite
pas accomplir, ou de s’abstenir — provisoirement — d’accomplir un acte
qu’il souhaite, et entendait bien, accomplir. En adressant de telles injonc-
tions, la Cour interfère nécessairement avec les droits souverains du
défendeur, dont elle limite l’exercice. Certes, il n’y a rien que de très nor-
mal à ce qu’un organe judiciaire impose à une partie une certaine obliga-
tion de comportement. Encore faut-il, spécialement quand la partie en
cause est un Etat souverain, que l’obligation ainsi imposée repose sur une
base juridique suffisamment solide. En d’autres termes, il est à mes yeux
impensable que la Cour impose à un Etat d’agir d’une certaine manière
s’il n’y a pas quelque raison d’estimer que l’action prescrite correspond à
une obligation juridique incombant à cet Etat (et préexistant à la décision
de la Cour), ou qu’elle ordonne à un Etat de s’abstenir d’une action, de la
suspendre ou de l’interrompre, s’il n’y a pas quelque raison de croire que
ladite action est, ou serait, entachée d’illicéité.
   7. A cet égard, on ne peut pas s’empêcher d’établir un lien entre la
question qui est ici discutée et l’affirmation par la Cour, dans son arrêt du
27 juin 2001 en l’affaire LaGrand (Allemagne c. Etats-Unis d’Amérique)
(arrêt, C.I.J. Recueil 2001, p. 466), du caractère obligatoire des mesures
prescrites par la Cour dans ses ordonnances prises en application de
l’article 41 du Statut.
   8. Jusqu’à cet arrêt, un grand nombre d’Etats, pour ne pas dire la plu-
part, ainsi qu’une partie très substantielle de la doctrine, pensaient que les
mesures provisoires indiquées par la Cour étaient des recommandations
dépourvues de valeur contraignante. Quoique l’on puisse sérieusement
douter que la Cour, même avant l’arrêt LaGrand, était en pratique indif-
férente au bien-fondé apparent des arguments que les parties soutenaient
devant elle relativement au litige principal quand elle rendait une ordon-
nance comportant l’indication de mesures provisoires, l’on pouvait à la
rigueur accepter, à l’époque, la thèse selon laquelle la juridiction ne pro-
cédait à aucun examen du fond avant d’adresser aux parties des invita-
tions à agir — ou à s’abstenir d’agir — que l’on croyait couramment,
bien qu’à tort, dépourvues de caractère obligatoire. Point n’est besoin,
pour adresser à un Etat une simple suggestion, de s’assurer que celle-ci ne
risque pas de froisser ses droits souverains, puisque le destinataire de la

30

140            USINES DE PÂTE À PAPIER (OP. IND. ABRAHAM)


recommandation, libre de lui donner la suite qu’il estimera convenir,
pourra intégrer à son appréciation le jugement qu’il porte quant à la cer-
titude, plus ou moins ferme, de son bon droit et au caractère plus ou
moins éminent des intérêts qui sont en jeu. En somme, la doctrine de la
séparation tranchée entre les questions de fond et celles relatives à la pro-
tection provisoire, que je crois avoir toujours été erronée, pouvait passer
à la rigueur pour être en harmonie avec la croyance répandue, avant
l’arrêt LaGrand, de l’absence de caractère contraignant des ordonnances
de la Cour.
   Tel ne peut plus être le cas depuis l’arrêt du 27 juin 2001. L’on sait
désormais que la Cour ne suggère pas : elle ordonne. Or, et c’est là le
point essentiel, elle ne peut pas ordonner à un Etat d’adopter un certain
comportement simplement parce qu’un autre Etat prétend qu’un tel com-
portement est nécessaire pour préserver ses propres droits, sans exercer
un minimum de contrôle sur le point de savoir si les droits ainsi revendi-
qués existent, et s’ils risquent d’être méconnus — et de l’être de manière
irrémédiable — en l’absence des mesures conservatoires qu’il lui est
demandé de prescrire ; sans jeter, par conséquent, un regard sur le fond
du litige.
   9. Exercer un minimum de contrôle, jeter un regard, ne signifie pas,
bien évidemment, se faire une opinion complète et définitive sur le fond
du différend qu’elle aura — peut-être — à trancher ultérieurement. Il va
de soi qu’il n’est ni possible ni souhaitable que la Cour se forme une
conviction sur l’affaire, et encore moins qu’elle l’exprime, dès le premier
stade de la procédure. Mais en se livrant à un contrôle, par nature res-
treint, de l’apparence de bon droit attribuable à la partie demanderesse,
elle ne sort pas de sa mission de juge de l’urgence ; elle l’exerce, au
contraire, raisonnablement. Le critère du fumus boni juris comme condi-
tion du prononcé de mesures conservatoires à caractère obligatoire est
bien connu de certaines juridictions internationales (par exemple la Cour
de Justice des Communautés européennes ; voir entre autres l’intéressante
ordonnance du président de la CJCE du 19 juillet 1995, Commission c.
Atlantic Container Line AB e.a., C-149/95), ainsi que de nombreux sys-
tèmes judiciaires nationaux. Il s’impose, en vérité, comme une sorte de
nécessité logique.
   10. Il est vrai que cette condition peut être définie de manière plus ou
moins stricte.
   L’on peut exiger du demandeur qu’il établisse prima facie le bien-fondé
de ses prétentions sur le fond du différend, c’est-à-dire qu’il démontre,
d’une part, qu’il possède, avec un certain degré de probabilité, le droit
qu’il revendique comme étant le sien, et, d’autre part, que ce droit risque
d’être méconnu, également avec un certain degré de probabilité, par le
comportement du défendeur. C’est une approche plutôt exigeante ; je ne
suis pas sûr qu’il faille aller jusque là.
   On peut aussi se satisfaire du constat que le droit revendiqué n’est pas
manifestement inexistant, et qu’il n’est pas manifestement exclu, en l’état
des informations dont dispose la Cour au stade de la procédure où elle se

31

141             USINES DE PÂTE À PAPIER (OP. IND. ABRAHAM)


trouve, qu’il risque d’être porté atteinte à ce droit par le comportement
du défendeur. Le critère du fumus boni juris cède alors la place à celui du
fumus non mali juris. Mais ce sont là, à vrai dire, des nuances, et il existe
toute une variété de degrés intermédiaires, chacun d’entre eux pouvant
s’exprimer en une formule plus ou moins imprécise : que le demandeur
établisse la possibilité du droit qu’il revendique, ou l’apparence d’un tel
droit, etc.
   L’essentiel, à mes yeux, est que le juge soit convaincu d’être en présence
d’une argumentation qui, sur le fond, présente un caractère suffisamment
sérieux — faute de quoi il ne saurait entraver le droit du défendeur d’agir
comme il l’entend, dans les limites fixées par le droit international.

  11. Pour me résumer, je dirais qu’avant d’ordonner une mesure consis-
tant en une injonction faite au défendeur d’agir ou de s’abstenir d’agir
d’une certaine manière, en vue de préserver un droit revendiqué par le
demandeur, la Cour doit s’assurer de trois choses.
   En premier lieu, que le droit en cause existe de façon plausible.
   En deuxième lieu, que l’on peut raisonnablement soutenir que le com-
portement du défendeur porte atteinte, ou risque de porter atteinte de
façon imminente, au droit en question.
   En troisième lieu et enfin, que dans les circonstances de l’espèce
l’urgence justifie une mesure de protection afin de mettre le droit dont il
s’agit à l’abri d’un dommage irréparable.
   12. Les trois conditions qui précèdent étant cumulatives, il n’est pas
toujours nécessaire que la Cour se prononce sur la réalisation de chacune
d’entre elles : que l’une d’elles ne soit pas satisfaite, en effet, et la Cour est
dispensée d’examiner les deux autres.
   13. Tel est le cas, tout particulièrement, lorsque la troisième condition
fait défaut : en l’absence d’urgence démontrée, il importe peu que le
défendeur viole ou non les droits du demandeur, cette question ne rede-
venant pertinente qu’au stade de l’examen du fond. Dans la présente
affaire, la Cour fonde essentiellement sa décision sur le défaut d’urgence
et l’absence de risque démontré de dommage irréparable, ce qui lui per-
met d’éviter la plupart des questions de fond, et je ne suis nullement en
désaccord avec cette démarche.

                                                (Signé) Ronny ABRAHAM.




32

